                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA, and
The STATE OF WISCONSIN, ex rel.,
ROBERT W. NINNEMAN, M.D., and
LISA A. BARATTA, M.D., individually,

                       Plaintiffs,                                    FILED UNDER SEAL

       v.                                                             Civil Action No. 13-C-591

AURORA HEALTH CARE METRO, INC., et al.,

                       Defendants.


              UNITED STATES’ NOTICE OF ELECTION TO INTERVENE



       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(2) and (4), the United States of

America notifies the Court of its decision to intervene in this action for settlement purposes against

Aurora Health Care, Inc., the parent of defendants Aurora Health Care Metro, Inc., Aurora Medical

Group, Inc., and Aurora Cardiovascular Services. With this notice, the United States and the State

of Wisconsin is also filing a joint notice of voluntary dismissal, together with relators, and an

accompanying order dismissing this action and providing for the lifting of the seal.

       Dated this 17th day of December, 2018.

                                                              Respectfully submitted,

                                                              s/ Matthew D. Krueger

                                                              MATTHEW D. KRUEGER
                                                              United States Attorney
                                                              Wisconsin State Bar No. 1096923
                                                              Office of the United States Attorney
                                                              Federal Building, Room 530
                                                              517 East Wisconsin Avenue
    Milwaukee, Wisconsin 53202
    Telephone: (414) 297-1700
    Fax: 414-297-4394
    matthew.krueger@usdoj.gov




2
